DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 15 does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a non-statutory subject matter. On line 27, it claims, "A computer program product tangibly stored on a non-transient computer readable medium…." Under the broadest reasonable interpretation, this medium includes signal per se and hence does not fall within the four categories of patent eligible subject matter. Despite the Specification in [0011], [0064], and [0066] stating that the computer readable medium may be a tangible device, and [0066] stating that computer readable storage medium, which also is not identical to the claimed computer readable medium, "is not to be construed as being transitory signals per se", it does not exclude non-
Claims 16-20 inherit the deficiency of rejected Claim 15 on which they depend, and are therefore rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the method" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 inherits the deficiency of rejected Claim 10 on which it depends, and is therefore rejected similarly. 
Claim 17 recites the limitation "the method" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 inherits the deficiency of rejected Claim 17 on which it depends, and is therefore rejected similarly. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-9, 12, 14-16, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Knestele et al (U.S. Patent Application Publication No. US 2020/0218617 A1), hereinafter Knestele.
With regard to Claim 1, Knestele teaches a method of avoiding a potential failure event on a disk array, comprising: 
obtaining, by circuitry, data collected for the disk array ([0045] teaches RAID management system 250 running as an application or a module on a “general-purpose computer, such as such as a personal computer, a laptop, a tablet, a wireless telephone, a 
[0105] further teaches “each peer storage device and/or a RAID management service may report on whether all storage devices are responding and/or more complex device status or health metrics, such as read/write failure rates or error rates, compared against a health metric threshold”. The health metrics such as read/write failure rates or error rates are the data collected for the disk array); 
determining, based on the collected data and by the circuitry, whether the potential failure event is to occur on the disk array ([0047] discloses that RAID status module 254 may maintain status information for one or more RAID groups in storage system 200 and monitor status such as, “"active", " failed", and/or "rebuilding" status and/or "healthy" or "at risk" status”. This status information, for instance “at risk” status is interpreted as a failure event is predicted to occur on the array. [0047] further teaches, “This status information may assist in… identifying a failed or failing storage device, endurance or end-of-life modelling that predicts storage device failure.”
[0105] further teaches the data from storage devices including health metrics “such as read/write failure rates or error rates, compared against a health metric threshold”; This comparing against a threshold is considered the determining whether a potential failure may occur. For instance, a high error rate or R/W failure may indicate an impending disk failure that causes data loss or data unavailability.); 
and in response to determining that the potential failure event is to occur on the disk 10array, determining, by the circuitry, an action to be taken for the disk array, to avoid occurrence of the potential failure event ([0047] “This status information may assist in allocating new writes, scheduling or triggering data management functions (e.g. data scrub, garbage collection, etc.), identifying a failed or failing storage device, endurance or end-of-life modelling that predicts storage device failure, and/or maintenance decisions of administrators. In some embodiments, RAID status module 254 may trigger response to a failed storage device, such as allocate a hot spare or other storage device connected to storage system 200 to replace the failed storage device in the group or alert an administrator to remove the failed storage device and replace it with a replacement storage device.”
[0106] teaches, “At block 552, the failing (or failed) storage device is taken offline. For example, the failed drive may be removed from its position in the storage system and either physically replaced with a new, healthy drive or logically replaced by rerouting its configuration or role to a hot spare in another position in the storage system”).  

With regard to Claim 2, Knestele teaches the method of claim 1, wherein determining whether the potential failure event is to occur on the disk array comprises:  
determining, based on the collected data, whether a triggering condition of the potential failure event is satisfied ([0105] teaches the data from storage devices including health metrics “such as read/write failure rates or error rates, compared against a health metric threshold”; This comparing against a threshold is considered the determining whether a potential failure may occur. For instance, a high error rate or R/W failure may indicate an impending disk failure that causes DL or DU); 
and in response to determining that the triggering condition of the potential failure event is satisfied, determining that the potential failure event is to occur on the disk array ([0105] and FIG. 5, steps 550 and 552 teach a method 500 in which after a storage operation, the health of the RAID group may be verified and based on the determination, RAID Healthy? Y or N in 550, different steps are taken. If RAID is not healthy some action is taken in 552, [0106] such as the failing drive being replaced physically or logically.).

With regard to Claim 5, Knestele teaches the method of claim 1, wherein obtaining the collected data comprises:  5obtaining, via cloud, the collected data for the disk array ([0045] FIG. 2 teaches RAID management system 250 running on a computer that interfaces with the storage system 200 and/or operational data about storage system 200 over network 202. [0034] refers to the media devices 140 of storage devices 120 being used in enterprise storage suitable for cloud computing applications.).  

With regard to Claim 7, Knestele teaches the method of claim 1, further comprising: generating a failure report of the disk array, to indicate the potential failure event and the action to be taken; and sending the failure report via cloud ([0077] RAID rebuild management 322.3 may include generating status information and/or messages to one or more related systems, such as a host system, regarding the availability of the peer group for host read/write operations and/or progress on the rebuild. In some embodiments, RAID rebuild management 322.3 may trigger an indicator in response to the failed storage device to prompt replacement of the failed storage devices with a replacement storage device. In some embodiments, RAID rebuild management 322.3 may be configured for access to .

With regard to Claim 8, the device of Claim 8 performs the same steps as the method of Claim 1, and Claim 8 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 1 by the teachings of Knestele. 

With regard to Claim 9, the device of Claim 9 performs the same steps as the method of Claim 2, and Claim 9 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 2 by the teachings of Knestele. 

With regard to Claim 12, the device of Claim 12 performs the same steps as the method of Claim 5, and Claim 12 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 5 by the teachings of Knestele. 

With regard to Claim 14, the device of Claim 14 performs the same steps as the method of Claim 7, and Claim 14 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 7 by the teachings of Knestele. 

With regard to Claim 15, the programs stored on the non-transient computer readable storage media of Claim 15 performs the same steps as the method of Claim 1, and Claim 15 is 

With regard to Claim 16, the programs stored on the non-transient computer readable storage media of Claim 16 performs the same steps as the method of Claim 2, and Claim 16 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 2 by the teachings of Knestele.

With regard to Claim 19, the programs stored on the non-transient computer readable storage media of Claim 19 performs the same steps as the method of Claim 5, and Claim 19 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 5 by the teachings of Knestele.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Knestele as applied to claim 2 above, and further in view of Jacoby (U.S. Patent Application Publication No. US 2015/0074462 A1), hereinafter Jacoby '462

With regard to Claim 3, Knestele teaches the method of claim 2. 
Knestele does not explicitly teach, however Jacoby '462 teaches wherein the potential failure event is one historical failure event of a plurality of historical failure events having occurred ([0037] teaches that the invention “searches historical data (including customer diagnostics) for specific trigger events (bug footprints)”. [0039], FIG. 1, step 101 discloses debug data associated with storage devices that is already stored i.e., historical data. [0040] teaches that the data may among other issues be bug footprints, hardware issues, etc., and may be existing or potential issues.)
and the method further comprises: performing statistics on the plurality of historical failure events ([0037] further teaches that along with searching historical data for components such as storage arrays ([0006]), the invention “reports configuration and statistical data that enables the support engineering team to triage and resolve issues”. [0041]-[0043] teaches obtaining data for the one or more storage devices (FIG. 1, step 102). The obtained data may include customer reports, historical logfiles, or diagnostic logfiles, and may be RAID data or disk reliability data, or processor utilization, cache and memory utilization, etc. 
[0046]-[0047], FIG. 1, 103 teaches the method 100 performing an analysis on the obtained data and the stored data where the analysis may include “a general/comprehensive 
to generate description information of the respective historical failure events of the plurality of 25historical failure events, the description information comprising triggering conditions of the respective historical failure events of the plurality of historical failure events ([0060] teaches producing a report that includes any identified issues which may be in text files. [0061]-[0062] teach the same method may be employed for more than two storage devices. [0062]-[0063] teach identifying multiple issues or types of issues and action plans for resolving them.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Knestele to incorporate the teachings of Jacoby ‘462 and compare a potential issue in storage system with a historical record of issues to generate information for a user to take proactive measures and avoid a system issue. Doing so would be combining prior art elements according to known methods to enhance system performance and availability by reducing the vulnerability of storage devices in it, (Jacoby ‘462, [0071]). 

With regard to Claim 4, Knestele in view of Jacoby '462 teaches the method of claim 3, wherein the description information further comprises an action for avoiding the respective historical events of the plurality of historical failure events, and determining the action to be taken for the disk array comprises:
determining the action for avoiding the one historical failure event of the plurality of historical failure events as the action to be taken for the disk array (Jacoby '462 [0060] teaches producing a report that includes any identified issues and associated action plans for resolving the issues. As described previously, see [0038], these include potential issues hence the action plans for potential issues are interpreted to be action to avoid the failure event.).
  
With regard to Claim 10, the device of Claim 10 performs the same steps as the method of Claim 3, and Claim 10 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 3 by the teachings of Knestele in view of Jacoby ‘462. 

With regard to Claim 11, the device of Claim 11 performs the same steps as the method of Claim 4, and Claim 11 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 4 by the teachings of Knestele in view of Jacoby ‘462.

With regard to Claim 17, the programs stored on the non-transient computer readable storage media of Claim 17 performs the same steps as the method of Claim 3, and Claim 17 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 3 by the teachings of Knestele in view of Jacoby ‘462.

With regard to Claim 18, the programs stored on the non-transient computer readable storage media of Claim 18 performs the same steps as the method of Claim 4, and Claim 18 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 4 by the teachings of Knestele in view of Jacoby ‘462.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Knestele as applied to claims 1, 8, and 15 respectively, and further in view of Ma et al. (U.S. Patent No. US 9229796 B1), hereinafter Ma.

With regard to Claim 6, Knestele teaches the method of claim 1. 
Knestele does not appear to explicitly teach, however Ma teaches wherein the data are collected at the disk array in a predetermined cycle (FIG. 2, Col. 3, lines 3-12 teach Storage system 104 with Storage units 108-109 that may be part of a RAID and are remotely connected via interconnect 120, which may be a network. Col. 3, lines 13-20 further teaches, “storage system 104 includes an operation manager 105 to manage and monitor operations performed by storage system 104, including periodically collecting … operating diagnostic data of storage units 108-109.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Knestele to incorporate the teachings of Ma to detect proactively a potential issue in storage system using data collected periodically from the storage. Doing so would be combining prior art elements according to known methods 

With regard to Claim 13, the device of Claim 13 performs the same steps as the method of Claim 6, and Claim 13 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 6 by the teachings of Knestele in view of Ma. 

With regard to Claim 20, the programs stored on the non-transient computer readable storage media of Claim 20 performs the same steps as the method of Claim 6, and Claim 20 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 6 by the teachings of Knestele in view of Ma.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gupta et al. (U.S. Patent Application Publication No. US 2016/0292025 A1) teaches FIG. 1, FIG. 2, FIG. 9 and associated paragraphs teach a technique for predicting failure of one or more storage devices, SSDs, serviced by a node in a cluster. A health monitor module executes periodically to monitor the SSDs where a threshold handler module reads SMART data from each SSD 260 of the storage array and executes a heuristic procedure to determine whether the respective SSD is predicted to fail.
Jacoby et al (U.S. Patent Application Publication No. US 2015/0074468 A1) teaches method 100 for obtaining data, such as in [0028]-[0032] FIG. 1, step 101, for at least one storage device, which may be “RAID data, live disk reliability data”, etc.  The storage device usage may comprise “a number of reads, a number of writes, a grown defect list, a read error rate”, etc.  Method 100, step 102, [0033], then calculates a risk score for the at least one storage device based on the obtained data, and step 103, [0034], may associate a risk score indicator with the at least one storage device based upon the calculated risk score where “the risk score indicators may be any indication of the likelihood of risk to vulnerability of data loss or data unavailability”.  Step 104, [0035] discloses the risk score may be presented (through a display, report, or other means) to the user. 
Clark (U.S. Patent Application Publication No. US 2015/0205657 A1) teaches techniques for predicting failure of a storage device are described in various implementations. An example method that implements the techniques may include receiving, at an analysis system and from a computing system having a storage device, current diagnostic information associated with the storage device. The method may also include storing, using the analysis system, the current diagnostic information in a collection that includes historical diagnostic information associated with other storage devices of other computing systems. The method may also include predicting, using the analysis system, whether the storage device is likely to fail in a given time period based on the current diagnostic information and an estimated lifespan for storage devices that are of a same classification as the storage device, the estimated lifespan determined based on the collection. See FIG. 1, FIG. 4.
Sandstrom et al. (U.S. Patent No. US 8904063 B1) teaches an event queue and a queue manager that run in the kernel of a computing system to diagnose and predict problems with the host, paths, or storage array by accessing records of events from the system log. Information from the log file that indicates that multiple paths have become inoperative can be used to predict that a data storage request might imminently fail. Each event record in the event queue preferably includes multiple fields, such as an event ID, a timestamp, an event type, and a message.
Xiao et al. (U.S. Patent Application Publication No. US 2017/0269985 A1) teaches a method comprises obtaining a log associated with a failure and identifying a key event in the log, and the key event indicates a predetermined situation. The method further comprises determining a similarity between the failure and each of a set of historical failures based on the key event.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUROSU ALTAF whose telephone number is (408) 918-7543.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/K.R.A./Examiner, Art Unit 2114                                                                                                                                                                                                        
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114